Citation Nr: 0106565	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  00-02 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating determination of 
the Seattle Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO, in pertinent part, denied entitlement 
to service connection for PTSD.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that a private medical professional has 
diagnosed the veteran with PTSD.  The private examiner has 
also linked the diagnosis to the veteran's provided history 
of beatings and humiliations to which the veteran was 
subjected while serving in the United States Marine Corps.  
This included a threat from the offending drill sergeant that 
another young trainee who had attempted to escape the same 
treatment lost his life.  

The record shows that the veteran was sexually abused prior 
to entering service, and other examiners have opined that his 
experiences in service aggravated already existing 
psychiatric symptomatology for which they have provided 
various diagnoses.  By implication the record suggests that 
the humiliations experienced by the veteran in service may 
have been of a sexual nature as well as physical nature, in 
any event both constituting abusive treatment found by 
examiners on file to have precipitated variously diagnosed 
psychiatric disorders either on the basis of direct service 
incurrence or on the basis of aggravation.


The record shows that the RO endeavored to obtain more 
specific information as to the nature of the beatings, 
assaults, and humiliations to which he was subjected for the 
purpose of verification.  He has not been forthcoming in 
providing more specific information.  

As the Board noted earlier, there are multiple diagnoses to 
account for the veteran's psychiatric symptomatology, to 
include PTSD.  A diagnosis of PTSD meeting established 
criteria is an essential element to establish service 
connection.  Further the Board believes the determination 
must take into account the many diagnostic assessments 
mentioned but not currently documented by clinical records of 
treatment to reach a determination of whether the veteran has 
PTSD.  

The Board is bound by the regulations and the implied 
standard of proof for service connection under section 
3.304f.  See for example Patton v. West, 12 Vet. App. 272, 
280 (1999).  The veteran has not been afforded a 
comprehensive VA examination because he has not been 
forthcoming in providing more detailed stressor information.

Whether the diagnosis with respect to PTSD linked to service 
is established would seem to require confirmation of alleged 
noncombat stressors and such evidence is not of record.  The 
Board notes that the veteran has mentioned the events he 
believes support a claim and these are not linked to combat.  
The Board recognizes that corroboration of the noncombat 
stressors reported by the veteran may not be part of any 
official military record.  In claims such as the veteran's, 
"credible supporting evidence that the claimed in-service 
event actually occurred" cannot be provided by medical 
opinion based on post service examination.  Moreau v. Brown, 
9 Vet. App. 389, 394-96 (1996).

The special obligation in personal assault cases to assist a 
claimant in producing corroborating evidence of an in-service 
stressor is unique to that type of claim and the above 
categorical statement recited in Moreau, supra, and other 
cases where it may have been echoed, is not operative in that 
limited situation.  



Thus, in the context of discussing PTSD diagnoses other than 
those arising from personal assault, the general rule applied 
is that something more than medical nexus evidence is 
required to fulfill the requirement for credible supporting 
evidence and that an opinion by a mental health professional 
based on a post service examination of the veteran cannot be 
used to establish the occurrence of the stressor.  See for 
example Patton, supra.  Neither can the noncombat stressor be 
established solely by the veteran's lay testimony.  Cohen v. 
Brown, 10 Vet. App. at 142 (1997).

The Board does find that additional development of the record 
is required.  Under the controlling regulation, there must be 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  

In addition, the Court in Patton noted that evidence need 
only be in relative equipoise to prevail on the question of 
the existence of the stressor.  

There is not currently of record acceptable evidence from 
collateral sources to corroborate reported noncombat related 
stressors.  The recent decision in Patton clearly alters the 
landscape in the adjudication of claims of service connection 
for PTSD based upon personal assault, but not the 
adjudication here in view of the facts of this case.  See 
also Doran v. Brown, 6 Vet. App. 283, 289 (1993).

The current standard for adjudication of claims such as the 
veteran's on the merits requires that consideration be given 
to developing corroborating evidence and a discussion of the 
application of the benefit-of-the doubt rule.  See for 
example the discussion in Patton, 12 Vet. App. at 280-82 and 
in Cohen, 10 Vet. App. 142-43.  See also Gaines v. West, 11 
Vet. App. 353, 358-60 (1998) for a detailed discussion of the 
significance of each element in the merits adjudication.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for all of the above 
reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment for psychiatric symptomatology 
however diagnosed.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.

2.  The RO should also once again request 
that the veteran provide specific details 
regarding the stressors to which he 
alleges he was exposed in service.  These 
details should include dates, places, 
detailed descriptions of events he has 
described as beatings and humiliations, 
and any other identifying information 
concerning any other individuals involved 
in the events, including their full 
names, ranks, units of assignment or any 
other identifying detail.  The veteran 
must be asked to be as specific as 
possible because without such details an 
adequate search for verifying information 
cannot be conducted.  The veteran should 
be asked to recall anyone who may have 
witnessed the claimed events and whether 
the incidents recalled may have been 
reported to military authorities.

3.  Thereafter, the RO should review the 
claims file and prepare a summary of the 
claimed stressor(s) based on review of 
all pertinent documents of record.  


Then, the RO should complete any 
aditional development as provided in VA 
Manual M21-1, Part III, para. 5.14 to 
corroborate claimed stressors.

4.  Following the above, the RO should 
made a determination as to whether there 
is credible supporting evidence that the 
claimed stressors actually occurred.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.  Consideration must 
be given to the holding in Gaines v. 
West, 11 Vet. App. 353 (1998).

5.  The RO should arrange for a VA 
special psychiatric examination of the 
veteran in order to determine the nature, 
extent of severity, and etiology of any 
psychiatric disorder(s) including PTSD 
which may be present.  The RO is to 
stress to the veteran the seriousness of 
the scheduled examination, the importance 
of a definite psychiatric diagnosis, and 
the obligation of reporting to the 
examination at the proper place and time.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies, including psychological 
studies, should be accomplished.

Prior to the examination, the RO is to 
inform the examiner of the results of its 
determination as to the existence of a 
stressor or stressors.  The examiner 
should conduct the examination with 
consideration of the current criteria for 
PTSD.  The examination report should 
include a detailed account of all 
pathology present.

With respect to PTSD, the RO must specify 
for the examiner the stressor or 
stressors that it has determined is/are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor(s) in 
service.

If a diagnosis of PTSD is appropriate, 
the examiner should specify (1) whether 
each alleged stressor found to be 
established by the record by the RO was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  

The examiner must assign a Global 
Assessment of Functioning (GAF) Score 
which is consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
and explain what the assigned score 
means.  

The examiner should also be requested to 
determine whether clarification of the 
veteran's diagnosis(es), if any, would be 
assisted by a period of hospitalization 
for observation and examination.  If 
determined appropriate by the examiner, 
such hospitalization for examination and 
observation should be scheduled and 
conducted.  The report of hospitalization 
should include the complete history of 
treatment and observation, including 
copies of all clinical records, nurse 
notes, and therapy records, prepared 
during the hospitalization.

If the examiner determines that a period 
of hospitalization is not required, the 
examiner should so state.  During the 
admission, any necessary special studies 
or tests, to include psychological 
testing and evaluation should be 
accomplished.  

Alternatively, if PTSD is not found on 
examination (including during any 
necessary hospitalization), the examiner 
must delineate all diagnoses reached to 
account for the veteran's psychiatric 
symptomatology.  The examiner must also 
express an opinion as to whether any 
psychiatric disorder(s) found on 
examination is/are related to service on 
the basis of direct service incurrence, 
or if pre-existing service, was/were 
aggravated by the veteran's period of 
service, particularly with respect to 
alleged traumatic experiences.  The 
report of examination should include the 
rationale for all opinions expressed.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report(s), and 
period of hospitalization if required, 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

The RO must also review the claims file to 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), 01-02 (January 9, 2001), and 01-13 
(February 5, 2001) as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for PTSD with 
consideration of the newly enacted 
legislation. 

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate consideration, if in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure without good cause shown to 
report for a scheduled VA examination may adversely affect 
the outcome of his claim.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


